Citation Nr: 1018700	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  10-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left ankle fusion with left calf atrophy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the left 
knee.

3.  Entitlement to service connection for a lumbar spine 
disability, claimed as due to service-connected left ankle 
and left knee disabilities.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently returned to the RO in 
Pittsburgh, Pennsylvania.

In connection with this appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in March 2010.  A transcript of the hearing is associated 
with the claims file.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).

The issues of entitlement to an initial disability rating in 
excess of 10 percent for DJD of the left knee and of 
entitlement to service connection for a lumbar spine 
disability are addressed in the REMAND following the order 
section of this decision.


FINDING OF FACT

Fusion of the left ankle is manifested by extreme limitation 
of motion and significant left calf atrophy.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but not 
higher, for left ankle fusion with left calf atrophy have 
been met for the entire evaluation period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5270, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in June 2007 
advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining 
evidence.  The June 2007 letter also provided the Veteran 
with appropriate notice with respect to the disability-rating 
and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical 
records are on file.  The Veteran has been afforded the 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

There is no specific diagnostic code used to evaluate fusion 
of the ankle or left calf atrophy.  Currently, the Veteran's 
left ankle fusion with left calf atrophy is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5270, which pertains to 
ankylosis of the ankle.  While there is no evidence that the 
Veteran's left ankle is ankylosed, the symptoms experienced 
by the Veteran, namely the extreme limitation of motion, are 
best contemplated by that diagnostic code.

Ankylosis of the ankle in planter flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in planter flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in planter 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.

Moderate limitation of motion of the ankle is rated as 10 
percent disabling; and marked limitation of motion of the 
ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The Veteran was afforded a VA examination in September 2007.  
At that time the Veteran reported that he experienced 
constant pain in his left ankle that was a 5 or 6 out of 10 
in intensity.  He reported that occasionally he would have 
painful flare-ups where the pain would be a 9 or a 10 in 
intensity.  The Veteran reported that his left ankle pain was 
always worse in the mornings.  

Upon physical examination, the Veteran had little 
dorsiflexion, plantar flexion, or movement of his left ankle 
because of the fusion.  The Veteran's left ankle range of 
motion measurements were as follows: dorsiflexion to 5 
degrees and plantar flexion to 5 degrees.  With repeated 
active range of motion the Veteran experienced a flare-up of 
pain with weight bearing at 5 degrees of dorsiflexion and 
plantar flexion.  The examiner reported that the Veteran was 
unable to totally plantar flex his left foot which caused him 
to have a slight antalgic gait.  It was also noted that the 
Veteran had atrophy in his left calf muscle, but that he had 
no pain or spasm there.  The Veteran used a standard cane 
when walking, but no other assistive devices.  The examiner 
reported that the Veteran's left ankle disability would have 
an effect on his activities of daily living in so far as it 
caused him to have a "limpy" and antalgic type of gait.  The 
major functional impact noted by the examiner was the 
decreased endurance and the chronic discomfort in the ankle.  

In September 2009, the Veteran was afforded a VA examination 
to evaluate the atrophy in his left calf.  The Veteran 
reported that the most bothersome thing about the atrophy in 
his left calf was that the calf looked so much smaller than 
the right calf.  He reported that he did not experience 
cramping, pain, or stiffness in his left calf.  He reported 
that there were no painful flare-ups because he did not 
experience pain in the left calf to begin with.  The Veteran 
did report unsteadiness and weakness in his left leg, but 
when asked by the examiner where the weakness was, he pointed 
to his hamstrings.  The Veteran also reported that he often 
felt unsteady and that he frequently grabbed hold of objects 
to make sure that he did not fall.  

Upon physical examination, the Veteran's left calf showed 
signs of significant atrophy.  The Veteran's left calf 
measured 32 centimeters (cm) in circumference compared to 42 
cm contralaterally.  There was no muscle herniation noted.  
The Veteran was found to have two well-healed and non-tender 
scars on his calf that were noted to be from the surgery at 
which the Veteran's left ankle was fused.  The Veteran was 
reported to have approximately 10 degrees of residual ankle 
dorsiflexion and 5 degrees of plantar flexion; however, the 
examiner noted that the flexion was probably occurring 
through other joints in the ankle, such as the talonavicular, 
calcaneocuboid, or subtalar joints because the Veteran 
surgically had no motion through the tibiotalar joint.  The 
examiner stated that it was impossible to test the strength 
of the gastrocsoleus muscle.  The Veteran felt light touch 
sensation throughout the left foot and calf.  He was able to 
contract his muscle on demand, but he did not move his ankle 
because it was fused.  

The examiner diagnosed disuse atrophy in the left calf.  He 
stated that the atrophy was no doubt disuse atrophy because 
the Veteran was no longer able to use his left gastrocsoleus 
muscle because of his ankle fusion.  The examiner stated that 
the gastrocsoleus muscle complex was the muscle that put the 
ankle into plantar flexion and because the reduced plantar 
flexion resulting from the Veteran's left ankle fusion, the 
gastrocsoleus muscle complex no longer functioned when the 
Veteran walked.  The examiner noted that this was an expected 
outcome of ankle fusion.  

The examiner was of the opinion that the Veteran did not 
experience any additional functional limitation as a result 
of the atrophy.  In this regard, the examiner stated that a 
weakened gastrocsoleus muscle would have caused weakened 
ankle motion, and in the Veteran's case, his reduced ankle 
motion was a result of a surgical fusion and not the muscle 
atrophy.  Additionally, the examiner stated that the Veteran 
had no disability in the calf other than the atrophy itself 
because the Veteran had denied experiencing pain, weakness, 
or spasms in the left calf. 

Also of record are treatment notes from the VA Medical Center 
which show that the Veteran is periodically treated for 
various ailments at the VA Medical Center.  The records show 
that he has, at times, reported left ankle pain while being 
treated at the VA Medical Center.  

Also of record are private medical records from several 
different facilities.  A review of these records shows that 
the Veteran is routinely seen by an orthopedist for treatment 
of his orthopedic disabilities.  He has, at times, reported 
left ankle pain at these visits.  

The Board finds that the Veteran is entitled to a 40 percent 
disability rating for his left ankle fusion with left calf 
atrophy for the entire evaluation period.  In this regard, 
the Board notes that the Veteran has little to no actual 
ankle motion.  Additionally, his left calf has atrophied from 
disuse to the point where the atrophy is visibly noticeable 
to the naked eye.  The Veteran's disability has also caused 
him to walk with a limp and he is required to use a cane for 
assistance with walking.  The Board acknowledges that the 
Veteran does not have ankylosis of his left ankle in plantar 
flexion at more than 40 degrees or in dorsiflexion at more 
than 10 degrees; however, when the Veteran's disability 
picture resulting from his left ankle fusion and left calf 
atrophy is considered as a whole, the Board finds that the 
impairment resulting from his disability more closely 
approximates that contemplated by the 40 percent rating than 
that contemplated by the 20 percent rating.  A 40 percent is 
the highest disability rating allowable under the diagnostic 
codes used for evaluation of the ankle.

Consideration has been given to assigning the Veteran a 
compensable disability rating under Diagnostic Code 5271, 
which pertains to limitation of ankle motion.  However, the 
highest disability rating allowed under Diagnostic Code 5271 
is a 20 percent.  As Diagnostic Code 5270 provides for a 40 
percent disability rating, it is in the best interest of the 
Veteran to evaluate his disability under Diagnostic Code 5270 
rather than Diagnostic Code 5271.  Additionally, as the 
rating criteria for both diagnostic codes pertains to 
limitation of motion, a separate evaluation under each 
diagnostic code would be prohibited by 38 C.F.R. § 4.14.

In a February 2009 brief, the Veteran's representative stated 
that as there was no diagnostic code specifically dealing 
with calf atrophy, the Veteran's left calf should be rated 
separately under one of three diagnostic codes.  The 
representative stated that the Veteran's calf could be 
considered analogous to facial disfigurement under the 
criteria for rating disabilities of the skin, analogous to a 
muscle injury, or analogous to nerve paralysis.     

Consideration has been given to assigning a separate 
evaluation for the Veteran's left calf atrophy.  However, the 
examiner from the Veteran's September 2009 VA examination 
stated that the Veteran did not experience any additional 
functional impairment as a result of his left calf atrophy.  
Additionally, the Veteran denied experiencing cramping, pain, 
or stiffness in his left calf.  Also, the Board has used the 
Veteran's left calf atrophy to help support the higher 
evaluation granted in this decision.  Therefore, a separate 
compensable evaluation would be prohibited by 38 C.F.R. 
§ 4.14.  

Additionally, none of the diagnostic codes suggested by the 
Veteran's representative would be appropriate for evaluating 
the Veteran's left calf atrophy.  

First, the atrophy cannot be rated analogous to disfiguring 
scars because the specific purpose of that diagnostic code is 
to account for the multitude of impairment resulting from 
actual disfigurement caused by scars on the head, face or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  While the 
Veteran's left calf atrophy is noticeable, to say that it was 
as disfiguring as a scar on the head, face, or neck would be 
a disservice to those Veteran's who do have disfiguring scars 
on the head, face, or neck.  Additionally, the Veteran does 
not experience any pain as a result of his left calf atrophy, 
so even if the Board were inclined to evaluate the left calf 
atrophy analogous to a tender scar, the disability rating 
would be noncompensable at best.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Second, the Board again notes that there is no actual 
functional impairment as a result of the Veteran's left calf 
atrophy, as the impairment resulting from such a disability 
would be weakened ankle movement, which the Veteran 
experiences because of a surgical procedure and not the calf 
atrophy.  Therefore, the Board finds that an evaluation under 
Diagnostic Code 5311 for left calf atrophy would be 
inappropriate because there is no actual muscle injury or 
impairment from such.  38 C.F.R. § 4.73.  Additionally, under 
Diagnostic Code 5311, the muscle impairment is rated on the 
basis of plantar flexion.  This is the same basis for the 
evaluation of the left ankle disability.  Thus, it would 
rating the same function and would result in pyramiding.

Lastly, there was no nerve damage noted by the September 2009 
VA examiner on the examination report.  Additionally, the 
Veteran denied feeling pain in his left calf.  Therefore, the 
Board finds that the Veteran's left calf atrophy does not 
warrant a disability rating under Diagnostic Code 8520 as 
there is no nerve damage or residual impairment as a result 
of the Veteran's left calf atrophy.  38 C.F.R. § 4.124a.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his disability and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Additionally, the Veteran has not 
demonstrated that his disability is in excess of the 
evaluation granted herein.  In sum, there are no demonstrated 
symptoms or impairment suggesting that the average industrial 
impairment from his disability would be in excess of that 
contemplated by the rating granted herein.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.




ORDER

The Board having determined that fusion of the Veteran's left 
ankle with left calf atrophy warrants a 40 percent disability 
rating, but not higher, for the entire evaluation period, the 
benefit sought on appeal is granted to this extent and is 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to an 
initial disability rating in excess of 10 percent for DJD of 
the left knee and of entitlement to service connection for a 
lumbar spine disability are decided.

With regard to the Veteran's left knee disability, the 
Veteran was last afforded a VA examination to evaluate the 
severity of his left knee disability in September 2007.  
At his March 2010 Board hearing, the Veteran testified that 
he experienced frequent locking episodes in his left knee, 
that his left knee was unstable, that he could not climb 
stairs because of the instability in his left knee, and that 
his left knee often gave out on him.  The Veteran reported 
that he had fallen several times as a result of his left knee 
locking or giving way.

As the symptoms presented by the Veteran at his March 2010 
Board hearing are significantly worse than those presented at 
his September 2007 VA examination, the Board finds that the 
Veteran should be afforded a VA examination in order to 
determine the current level of severity of all impairment 
caused by the Veteran's service-connected left knee 
disability.

With regard to the Veteran's lumbar spine disability, the 
Board notes that of record are several medical opinions 
regarding the etiology of the Veteran's lumbar spine 
disability.  At the Veteran's September 2007 VA examination 
the Veteran was examined by a physician's assistant.  The 
examiner diagnosed DJD at L3-4 and L5-S1 and generalized 
lumbosacral spine osteopenia.  The examiner reported that the 
Veteran had strained his low back in 2004 while lifting 
suitcases out of the car.  The examiner also stated that the 
Veteran's left ankle had been fused, causing him to walk, for 
many years, with a chronic antalgic gait.  The examiner went 
on to opine that both of those events could be part of the 
reason for the Veteran's low back pain.  The examiner also 
stated that there was no direct relationship between the 
Veteran's left ankle disability and the Veteran's low back 
disability.  The examiner did not provide a rationale for his 
opinions.  

Also of record are private treatment records from the Greater 
Pittsburgh Orthopedic Associates.  In a July 2007 treatment 
note Dr. G.S., one of the Veteran's private orthopedists, 
reported that it was highly likely that there was a 
relationship between the Veteran's limited ankle motion and 
awkward gait and the Veteran's left knee disability.  The 
Veteran also was reported to have asked the physician whether 
there was a relationship between his awkward gait and his low 
back disability.  Dr. G.S. stated that he believed the 
Veteran's degenerative back issues were also related to the 
Veteran's limited ankle movement and awkward gait.  Dr. G.S. 
stated that the Veteran had also been provided the same 
opinion by Dr. J.L., another associate at the Greater 
Pittsburgh Orthopedic Associates.  The Board notes that there 
is no documentation of this opinion of record in the claims 
files.  Additionally, Dr. G.S. did not provide a rationale 
for his opinion.

The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In this regard, the Board finds that neither the 
September 2007 VA examiner's opinion nor the July 2007 
private physician's opinion provide enough information to be 
anything more than a bare conclusion.  There is no 
information provided by either examiner as to what led them 
to their opinions.  Without a sufficient rationale, the 
opinions are bare conclusions and as such, cannot be the 
basis of a grant of entitlement to service connection.

In September 2009, the Veteran was afforded another VA 
examination of his lower back.  The examiner from that 
examination opined that the Veteran's lumbar spine disability 
was not aggravated, caused by, or worsened by his left ankle 
disability.  In support of this opinion, the examiner 
reported that the Veteran's back trouble was ubiquitous and 
very common.  He reported that the Veteran had worked in a 
steel mill for 43 years following his separation from active 
service and the degenerative arthritis that he had in his 
back was from living a long life and having a job as a manual 
laborer.  

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

While the September 2009 VA examiner provides a sufficient 
rationale for the opinion that the Veteran's lumbar spine 
disability was not caused by his service-connected 
disabilities, he does not provide a sufficient rationale for 
the opinion that the Veteran's lumbar spine disability was 
not aggravated by his service-connected disabilities.  The 
examiners rationale fails to account for why the Veteran's 
lumbar spine disability has not been chronically worsened by 
his service-connected disabilities, to include his chronic 
antalgic gait.  

The September 2009 VA examiner also failed to address the 
other medical opinions of record which tend to indicate that 
the Veteran's back may have been, at the very least, worsened 
by his chronic antalgic gait.  

Additionally, the Board notes that the Veteran is competent 
to report his symptoms, including pain, and what makes the 
symptoms worse.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.  In this regard, 
the September 2009 VA examiner failed to account for the 
Veteran's subjective complaints that his back pain is worse 
after walking more than 50 yards.

The Board finds that the Veteran should be afforded another 
VA examination to determine the nature and etiology of any 
currently present lumbar spine disability, to include whether 
it was caused or chronically worsened by the Veteran's 
service-connected left ankle and left knee disabilities.  

Finally, Board also finds that current treatment records 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified, but not provided 
by the Veteran, to include private 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected left knee 
disability.  The claims file must be 
made available to and reviewed by the 
examiner.  The RO should ensure that 
the examiner provides all information 
required for rating purposes.

3.	The Veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present lumbar spine disability.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies, including X-rays, 
should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion with 
respect to each currently present low 
back disability as to whether there is 
a 50 percent or better probability that 
the disability was caused or 
chronically worsened by either or both 
the Veteran's service-connected left 
ankle and left knee disabilities.

4.	The RO should undertake any additional 
development it determines to be 
warranted.

5.	Then, the RO should readjudicate the 
Veteran's claims based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


